Ames, J.
The stipulation that a family should live in the house throughout the year was an express warranty, and without its literal and exact fulfilment the policy would cease to be binding upon the company. Daniels v. Hudson River Ins. Co. 12 Cush. 416. Sayles v. North-Western Ins. Co. 2 Curtis, 610. Its natural interpretation would be that during the year the house was to be under that kind of care and supervision which would be furnished by its ordinary and continuous occupation by a family keeping house in it and making it their home. It is manifest that the security against fire, furnished by such a use of the house, would be more effectual than the occasional, even though frequent, visits of watchmen. If the insured desired nothing more than that two watchmen should sleep in the house, he could easily have had such a provision inserted in the policy. Taking the word “family” in its ordinary and popular sense, we see no ground for holding that the two workmen who slept in the build ing constituted a family within the meaning of the policy. They were two laborers, selected from twelve or fourteen, who were employed by the plaintiff in hauling stone and lumber at another part of the island. Their occupation of the house consisted in sleeping every night, and in keeping their trunks and clothing, in one of the rooms. They took their meals elsewhere, and went *278the rounds every night with a dark lantern, usually visiting the house at about bedtime, and leaving it before breakfast. That is to say, they were watchmen, not a family. We think therefore that the defendant was entitled to the rulings which it requested, and that the jury were not justified in finding that the plaintiff had complied with the warranty.

Exceptions sustained.